Exhibit 10.8

 

 

Execution Version  

 

 

 

CONTINGENT VALUE RIGHTS AGREEMENT

BETWEEN

ADURO BIOTECH, INC.

and

Computershare Trust Company, N.A.

 

Dated as of October 2, 2020

 

 

 

 

 

--------------------------------------------------------------------------------

 

ARTICLE 1 DEFINITIONS

3

 

 

Section 1.1

Definitions.3

 

ARTICLE 2 CONTINGENT VALUE RIGHTS

6

 

 

Section 2.1

Holders of CVRs; Appointment of Rights Agent.6

 

 

Section 2.2

Non-transferable.7

 

 

Section 2.3

No Certificate; Registration; Registration of Transfer; Change of Address.7

 

 

Section 2.4

Payment Procedures.8

 

 

Section 2.5

No Voting, Dividends or Interest; No Equity or Ownership Interest.9

 

 

Section 2.6

Ability to Abandon CVR.10

 

ARTICLE 3 THE RIGHTS AGENT

10

 

 

Section 3.1

Certain Duties and Responsibilities.10

 

 

Section 3.2

Certain Rights of Rights Agent.11

 

 

Section 3.3

Resignation and Removal; Appointment of Successor.13

 

 

Section 3.4

Acceptance of Appointment by Successor.14

 

ARTICLE 4 COVENANTS

14

 

 

Section 4.1

List of Holders.14

 

 

Section 4.2

CVR Committee; Efforts.14

 

 

Section 4.3

Prohibited Actions.15

 

ARTICLE 5 AMENDMENTS

15

 

 

Section 5.1

Amendments Without Consent of Holders or Rights Agent.15

 

 

Section 5.2

Amendments with Consent of Holders.16

 

 

Section 5.3

Effect of Amendments.17

 

ARTICLE 6 CONSOLIDATION, MERGER, SALE OR CONVEYANCE

17

 

 

Section 6.1

Aspire May Not Consolidate, Etc.17

 

 

Section 6.2

Successor Substituted.17

 

ARTICLE 7 MISCELLANEOUS

18

 

 

Section 7.1

Notices to Rights Agent and to Aspire.18

 

 

Section 7.2

Notice to Holders.18

 

 

Section 7.3

Entire Agreement.18

 

 

Section 7.4

Merger or Consolidation or Change of Name of Rights Agent.19

 

 

Section 7.5

Successors and Assigns.19

 

 

 

--------------------------------------------------------------------------------

 

 

Section 7.6

Benefits of Agreement; Action by Majority of Holders.19

 

 

Section 7.7

Governing Law.20

 

 

Section 7.8

Jurisdiction.20

 

 

Section 7.9

WAIVER OF JURY TRIAL.20

 

 

Section 7.10

Severability Clause.20

 

 

Section 7.11

Counterparts; Effectiveness.21

 

 

Section 7.12

Termination.21

 

 

Section 7.13

Force Majeure.21

 

 

Section 7.14

Construction.21

 

 




2

 

 

 

 

--------------------------------------------------------------------------------

 

CONTINGENT VALUE RIGHTS AGREEMENT

 

THIS CONTINGENT VALUE RIGHTS AGREEMENT (this “Agreement”), dated as of October
2, 2020, is entered into by and among Aduro Biotech, Inc., a Delaware
corporation (“Aspire”), and Computershare Trust Company, N.A., a national
banking association, as initial Rights Agent (as defined herein).

PREAMBLE

 

WHEREAS, Aspire, Aspire Merger Sub, Inc., a Delaware corporation and
wholly-owned subsidiary of Aspire (“Merger Sub”), and Chinook Therapeutics U.S.,
Inc., a Delaware corporation (the “Company”), have entered into an Agreement and
Plan of Merger and Reorganization, dated as of June 1, 2020 (the “Merger
Agreement”), pursuant to which Merger Sub will merge with and into the Company
(the “Merger”), with the Company surviving the Merger as a wholly-owned
subsidiary of Aspire (the “Surviving Corporation”);

WHEREAS, pursuant to the Merger Agreement, and in accordance with the terms and
conditions thereof, Aspire has agreed to provide to the Holders (as defined
herein) contingent value rights as hereinafter described;

WHEREAS, the parties have done all things necessary to make the contingent value
rights, when issued pursuant to the Merger Agreement and hereunder, the valid
obligations of Aspire and to make this Agreement a valid and binding agreement
of Aspire, in accordance with its terms; and

NOW, THEREFORE, in consideration of the premises and the consummation of the
transactions referred to above, it is mutually covenanted and agreed, for the
proportionate benefit of all Holders, as follows:

ARTICLE 1
DEFINITIONS

Section 1.1Definitions.

Capitalized terms used but not otherwise defined herein have the meanings
ascribed thereto in the Merger Agreement. The following terms have the meanings
ascribed to them as follows:

“Assignee” has the meaning set forth in Section 7.5

“CVR” means a contingent contractual right of Holders to receive CVR Payments
pursuant to the Merger Agreement and this Agreement.

“CVR Payment” means the CVR Proceeds for a given fiscal quarter of Aspire;
provided that Aspire, in its reasonable discretion as resolved by Aspire’s Board
of Directors, may withhold up to 10% of any CVR Payment to provide for the
satisfaction of (i) indemnity obligations under any Sale Agreement in excess of
any escrow fund established therein, in each case to the extent not already
deducted as Permitted Deductions and (ii) any Loss arising out of any
third-party

3

 

 

 

 

--------------------------------------------------------------------------------

 

claims, demands, actions, or other proceedings relating to or in connection with
any Potentially Transferable Assets during the CVR Period; provided, further,
that any such withheld CVR Proceeds shall be distributed (net of any Permitted
Deductions satisfied therefrom) to the Holders no later than three (3) years
following the date such CVR Proceeds would have otherwise been distributed to
the Holders in the CVR Payment from which such CVR Proceeds were otherwise
deducted.  

“CVR Period” means the period beginning immediately following the Effective Time
and ending on the tenth anniversary of the Closing Date.

“CVR Proceeds” means, for a given fiscal quarter of Aspire, the product of (i)
the amount of Gross Proceeds received by Aspire during such quarter, as
calculated in accordance with GAAP using the policies, methodologies, processes
and procedures used to prepare Aspire’s most recent year-end financial
statements prior to the commencement of such fiscal quarter, minus all accrued
but unsatisfied Permitted Deductions as of the date of payment and (ii) (a) for
any Gross Proceeds from a Disposition consummated (x) on or prior to the Closing
Date, 100%, (y) during the first three months following the Closing Date, 75% or
(z) during the final three (3) months of the Disposition Period, 50% or (b) for
any Gross Proceeds resulting from clause (b) of the definition of Gross
Proceeds, 100%. For clarity, to the extent Permitted Deductions exceed Gross
Proceeds for any fiscal quarter, any excess Permitted Deductions shall be
applied against Gross Proceeds in subsequent fiscal quarters until finally and
fully satisfied.

“CVR Register” has the meaning set forth in Section 2.3(b).

“Disposition” means the sale, license, transfer or disposition of any
Potentially Transferable Asset (including any such sale or disposition of equity
securities in any Subsidiary established by Aspire during the Disposition Period
to hold any right, title or interest in or to any Potentially Transferable
Asset), in each case during the Disposition Period.

“Disposition Period” means the period beginning on the execution date of the
Merger Agreement and ending on the six-month anniversary of the Closing Date.

“Gross Proceeds” means, without duplication, any and all consideration of any
kind that is paid to Aspire, or is received by, Aspire or any of its Affiliates
during the CVR Period solely as follows: (a) in respect of the Disposition of
any Potentially Transferable Asset or (b) (i) in respect of the assets
identified on Schedule A attached hereto, or (ii) resulting from (A) the
ownership of equity securities in any Subsidiary established by Aspire during
the Disposition Period to hold any right, title or interest in or to any
Potentially Transferable Asset or (B) the subsequent disposition of any such
equity securities (regardless of whether such disposition occurs during the
Disposition Period. The value of any securities (whether debt or equity) or
other non-cash property constituting Gross Proceeds shall be determined as
follows: (A) the value of securities for which there is an established public
market shall be equal to the volume weighted average of their closing market
prices for the five (5) trading days ending the day prior to the date of payment
to, or receipt by, Aspire or its relevant Affiliate, and (B) the value of
securities that have no established public market and the value of consideration
that consists of other non-cash property, shall be the fair market value thereof
as of the date of payment to, or receipt by, Aspire or its relevant Affiliate.
Notwithstanding the generality of the foregoing, for

4

 

 

 

 

--------------------------------------------------------------------------------

 

purposes of this Agreement, no Subsidiary of Aspire contemplated by clause
(b)(ii) above shall be considered an Affiliate of Aspire.

“Holder” means, at the relevant time, a Person in whose name CVRs are registered
in the CVR Register.

“Loss” has the meaning set forth in Section 3.2(g).

“Majority of Holders” means, at any time, the registered Holder or Holders of
more than 50% of the total number of CVRs registered at such time, as set forth
on the CVR Register.

“Notice” has the meaning set forth in Section 7.1.

“Officer’s Certificate” means a certificate signed by the chief executive
officer and the chief financial officer of Aspire, in their respective official
capacities.

“Permitted Deductions” means the following costs or expenses:

(a) applicable Tax (including any applicable value added or sales taxes) imposed
on Gross Proceeds and payable by Aspire or any of its Affiliates and any income
or other Taxes payable by Aspire or any of its Affiliates that would not have
been incurred by Aspire or its Affiliates but for the Gross Proceeds having been
received or accrued by Aspire or its Affiliates;

(b) any reasonable and documented out-of-pocket costs and expenses incurred by
Aspire or any of its Affiliates in respect of its performance of this Agreement
following the Closing Date or in respect of its performance of any agreement in
connection with any Potentially Transferable Asset, including any costs related
to the prosecution, maintenance or enforcement by Aspire or any of its
Subsidiaries of intellectual property rights (but excluding any costs related to
a breach of this Agreement, including costs incurred in litigation in respect of
the same);

(e) any reasonable and documented out-of-pocket costs incurred or accrued by
Aspire or any of its Affiliates in connection with the negotiation, entry into
and closing of any Disposition of any Potentially Transferable Asset, including
any brokerage fee, finder’s fee, opinion fee, success fee, transaction fee,
service fee or other fee, commission or expense owed to any broker, finder,
investment bank, auditor, accountant, counsel, advisor or other third party in
relation thereto;

(f) any Losses incurred or reasonably expected to be incurred by Aspire or any
of its Affiliates arising out of any third-party claims, demands, actions, or
other proceedings relating to or in connection with any Disposition, including
indemnification obligations of Aspire or any of its Affiliates set forth in any
Sale Agreement; and

(g) any Wind-Down Costs.

5

 

 

 

 

--------------------------------------------------------------------------------

 

“Permitted Transfer” means a Transfer of one or more CVRs (i) upon death by will
or intestacy; (ii) by instrument to an inter vivos or testamentary trust in
which the CVRs are to be passed to beneficiaries upon the death of the trustee;
(iii) made pursuant to a court order of a court of competent jurisdiction (such
as in connection with divorce, bankruptcy or liquidation); (iv) made by
operation of law (including a consolidation or merger) or without consideration
in connection with the dissolution, liquidation or termination of any
corporation, limited liability company, partnership or other entity; (v) in the
case of CVRs payable to a nominee, from a nominee to a beneficial owner (and, if
applicable, through an intermediary) or from such nominee to another nominee for
the same beneficial owner, in each case as permitted by The Depository Trust
Company (“DTC”); (vi) to Aspire or its Affiliates; or (vii) as provided in
Section 2.6.

“Person” shall mean any individual, partnership, joint venture, limited
liability company, firm, corporation, unincorporated association or
organization, trust or other entity, and shall include any successor (by merger
or otherwise) of any such Person.

“Rights Agent” means the Rights Agent named in the first paragraph of this
Agreement, until a successor Rights Agent shall have been appointed pursuant to
Article 3 of this Agreement, and thereafter “Rights Agent” will mean such
successor Rights Agent.

“Special Committee” has the meaning set forth in Section 4.2.

“Transfer” means transfer, pledge, hypothecation, encumbrance, assignment or
other disposition (whether by sale, merger, consolidation, liquidation,
dissolution, dividend, distribution or otherwise), the offer to make such a
transfer or other disposition, and each Contract, arrangement or understanding,
whether or not in writing, to effect any of the foregoing.

“Wind-Down Costs” means (i) any costs owed to Collaboration Partners or
otherwise borne by Aspire pursuant to Contracts related to Potentially
Transferable Assets, including costs arising from the termination thereof; (ii)
any costs (including any amounts payable to Collaboration Partners) required to
carry-out and complete or wind-down any clinical trials associated with
Potentially Transferable Assets in a manner consistent with any applicable
Contract terms, applicable Laws, clinical standards or ethical practices,
including any insurance costs (including any tail coverage) and any liabilities
arising from third-party claims brought or threatened in connection with such
clinical trials (or wind-down thereof), (iii) all severance and other costs
related to the termination of any employees set forth on Schedule 4.6(a) of the
Merger Agreement and (iv) any liabilities existing or incurred during the CVR
Period that would have been required to be included in the calculation of Final
Net Cash pursuant to Schedule II of the definition thereof, in each case, to the
extent not taken account in the calculation of the Final Net Cash.

ARTICLE 2
CONTINGENT VALUE RIGHTS

Section 2.1Holders of CVRs; Appointment of Rights Agent.

6

 

 

 

 

--------------------------------------------------------------------------------

 

(a)As provided in the Merger Agreement, effective as of the Closing, each Holder
will be entitled to one CVR for each Share that is validly accepted for payment,
and paid for, pursuant to Section 1.8(c) of the Merger Agreement.

(b)Aspire hereby appoints the Rights Agent to act as rights agent for Aspire in
accordance with the express terms and conditions set forth in this Agreement,
and the Rights Agent hereby accepts such appointment.

Section 2.2Non-transferable.

A Holder may not at any time Transfer CVRs, other than pursuant to a Permitted
Transfer. Any attempted Transfer that is not a Permitted Transfer, in whole or
in part, will be void ab initio and of no effect.

Section 2.3No Certificate; Registration; Registration of Transfer; Change of
Address.

(a)Holders’ rights and obligations in respect of CVRs derive solely from this
Agreement; CVRs will not be evidenced by a certificate or other instrument.

(b)The Rights Agent will maintain an up-to-date register (the “CVR Register”)
for the purposes of (i) identifying the Holders of CVRs, (ii) determining
Holders’ entitlement to CVRs and (iii) registering the CVRs and Permitted
Transfers thereof. The CVR Register will initially show one position for the
Rights Agent representing all of the CVRs provided to the holders of shares of
Parent Common Stock held immediately prior to Closing. Except as expressly
provided herein with respect to the Rights of the Rights Agent, neither Aspire
nor its Subsidiaries will have any responsibility or liability whatsoever to any
person other than the Holders.

(c)Subject to the restriction on transferability set forth in Section 2.2, every
request made to Transfer CVRs must be in writing and accompanied by a written
instrument of Transfer reasonably acceptable to the Rights Agent, together with
the signature guarantee of a guarantor institution which is a participant in a
signature guarantee program approved by the Securities Transfer Association (a
“signature guarantee”) and other requested documentation in a form reasonably
satisfactory to the Rights Agent, duly executed and properly completed, as
applicable, by the Holder or Holders thereof, or by the duly appointed legal
representative, personal representative or survivor of such Holder or Holders,
setting forth in reasonable detail the circumstances relating to the Transfer.
Upon receipt of such written notice, the Rights Agent will, subject to its
reasonable determination in accordance with its own internal procedures, that
the Transfer instrument is in proper form and the Transfer, is a Permitted
Transfer and otherwise complies on its face with the other terms and conditions
of this Agreement, register the Transfer of the applicable CVRs in the CVR
Register. All Transfers of CVRs registered in the CVR Register will be the valid
obligations of Aspire, evidencing the same right, and entitling the transferee
to the same benefits and rights under this Agreement, as those held by the
transferor. Aspire and the Rights Agent may each require payment of a sum
sufficient to cover any stamp or other transfer tax or governmental charge that
is imposed in connection with (and would not have been imposed but for) any such
registration of transfer. No transfer of CVRs shall be valid

7

 

 

 

 

--------------------------------------------------------------------------------

 

until registered in the CVR Register and any transfer not duly registered in the
CVR Register shall be void.

(d)A Holder may make a written request to the Rights Agent to change such
Holder’s address of record in the CVR Register. Such written request must be
duly executed by such Holder. Upon receipt of such written notice, the Rights
Agent shall promptly record the change of address in the CVR Register.

Section 2.4Payment Procedures.

(a)No later than forty-five (45) days following the end of each fiscal quarter
of Aspire following the first anniversary of the Closing, Aspire shall (i)
deliver to the Rights Agent, a certificate (each, a “CVR Certificate”)
certifying for such fiscal quarter the aggregate amount of (A) the CVR Proceeds
received by Aspire or its Affiliates during such fiscal quarter (or, in the case
of the first delivery of a CVR Certificate hereunder, all CVR Proceeds received
through the end of such fiscal quarter); (B) the Permitted Deductions reflected
in such CVR Proceeds; and (C) the CVR Payment payable to Holders, if any, in
respect of such CVR Proceeds and (ii) deliver to the Rights Agent, or as the
Rights Agent directs, the CVR Payment (if any) by wire transfer of immediately
available funds to an account designated by the Rights Agent. Upon receipt of
the wire transfer referring to in the foregoing sentence, the Rights Agent shall
promptly (and in any event, within ten (10) Business Days) pay, by check mailed,
first-class postage prepaid, to the address each Holder set forth in the CVR
Register at such time or by other method of deliver as specified by the
applicable Holder in writing to the Rights Agent, an amount equal to the product
determined by multiplying (i) the quotient determined by dividing (A) the
applicable CVR Payment by (B) the total number of CVRs registered in the CVR
Register at such time, by (ii) the number of CVRs registered to such Holder in
the CVR Register at such time. For the avoidance of doubt Aspire shall have no
further liability in respect of the relevant CVR Payment upon delivery of such
CVR Payment in accordance with this Section 2.4(a) and the satisfaction of each
of Aspire’s obligations set forth in this Section 2.4(a).

(b)Except to the extent otherwise required pursuant to a change in applicable
Law after the date hereof, the parties hereto agree to treat the issuance of the
CVRs as not constituting a current distribution and all CVR Payments for all Tax
purposes as distributions of money governed by Section 301 of the U.S. Internal
Revenue Code of 1986, as amended (the “Code”), which will constitute a dividend
to the extent payable out of Aspire and its Affiliates’ “earnings and profits”
(pursuant to Section 316 of the Code) in the taxable year when the CVR Payment
is made.  The parties hereto will not take any position to the contrary on any
Tax Return or for other Tax purposes except as required by a change in
applicable Law after the date hereof.

(c)Aspire and the Rights Agent will be entitled to deduct and withhold, or cause
to be deducted and withheld, from any CVR Payment otherwise payable pursuant to
this Agreement, such amounts as it is required to deduct and withhold with
respect to the making of such payment under any provision of applicable Law
relating to Taxes. To the extent that amounts are so deducted and withheld, such
deducted and withheld amounts will be treated for all purposes of this Agreement
as having been paid to the Holder in respect of which such deduction and
withholding was made. Prior to making any such Tax deductions or withholdings

8

 

 

 

 

--------------------------------------------------------------------------------

 

or causing any such Tax deductions or withholdings to be made with respect to
any Holder, the Rights Agent will, to the extent reasonably practicable, provide
notice to the Holder of such potential Tax deduction or withholding and a
reasonable opportunity for the Holder to provide any necessary Tax forms in
order to avoid or reduce such withholding amounts; provided that the time period
for payment of a CVR Payment by the Rights Agent set forth in Section 2.4(a)
will be extended by a period equal to any delay caused by the Holder providing
such forms, provided, further, that in no event shall such period be extended
for more than ten (10) Business Days, unless otherwise requested by the Holder
for the purpose of delivering such forms and agreed to by the Rights Agent.

(d)Any portion of a CVR Payment that remains undistributed to the Holders six
(6) months after the applicable fiscal quarter end (including by means of
uncashed checks or invalid addresses on the CVR Register) will be delivered by
the Rights Agent to Aspire or a person nominated in writing by Aspire (with
written notice thereof from Aspire to the Rights Agent), and any Holder will
thereafter look only to Aspire for payment of such CVR Payment (which shall be
without interest).

(e)If any CVR Payment (or portion thereof) remains unclaimed by a Holder two (2)
years after the applicable fiscal quarter end (or immediately prior to such
earlier date on which such CVR Payment would otherwise escheat to or become the
property of any Governmental Authority), such CVR Payment (or portion thereof)
will, to the extent permitted by applicable Law, become the property of Aspire
and will be transferred to Aspire or a person nominated in writing by Aspire
(with written notice thereof from Aspire to the Rights Agent), free and clear of
all claims or interest of any Person previously entitled thereto, and no
consideration or compensation shall be payable therefor. Neither Aspire nor the
Rights Agent will be liable to any Person in respect of a CVR Payment delivered
to a public official pursuant to any applicable abandoned property, escheat or
similar legal requirement under applicable Law. In addition to and not in
limitation of any other indemnity obligation herein, Aspire agrees to indemnify
and hold harmless the Rights Agent with respect to any liability, penalty, cost
or expense the Rights Agent may incur or be subject to in connection with
transferring such property to Aspire, a public office or a person nominated in
writing by Aspire.

Section 2.5No Voting, Dividends or Interest; No Equity or Ownership Interest.

(a)CVRs will not have any voting or dividend rights, and interest will not
accrue on any amounts payable in respect of CVRs.

(b)CVRs will not represent any equity or ownership interest in Aspire or any of
its Subsidiaries or in the Surviving Corporation. The sole right of the Holders
to receive property hereunder is the right to receive CVR Payments, if any, in
accordance with the terms hereof. It is hereby acknowledged and agreed that a
CVR shall not constitute a security of Aspire or any of its Subsidiaries or of
the Surviving Corporation.

(c)It is hereby acknowledged and agreed that the CVRs and the possibility of any
payment hereunder with respect thereto are highly speculative and subject to
numerous factors outside of Aspire’s control, and there is no assurance that
Holders will receive any payments under this Agreement or in connection with the
CVRs.  Each Holder acknowledges

9

 

 

 

 

--------------------------------------------------------------------------------

 

that it is highly possible that no Disposition will occur prior to the
expiration of the Disposition Period and that there will not be any Gross
Proceeds that may be the subject of a CVR Payment Amount.  It is further
acknowledged and agreed that neither Aspire nor its Affiliates owe, by virtue of
their obligations under this Agreement, a fiduciary duty or any implied duties
to the Holders and the parties hereto intend solely the express provisions of
this Agreement to govern their contractual relationship with respect to the
CVRs.  It is acknowledged and agreed that this Section 2.5(c) is an essential
and material term of this Agreement.

Section 2.6Ability to Abandon CVR.

A Holder may at any time, at such Holder’s option, abandon all of such Holder’s
remaining rights represented by CVRs by transferring such CVR to Aspire or a
person nominated in writing by Aspire (with written notice thereof from Aspire
to the Rights Agent) without consideration in compensation therefor, and such
rights will be cancelled, with the Rights Agent being promptly notified in
writing by Aspire of such transfer and cancellation. Nothing in this Agreement
is intended to prohibit Aspire or its Affiliates from offering to acquire or
acquiring CVRs, in private transactions or otherwise, for consideration in its
sole discretion.

ARTICLE 3
THE RIGHTS AGENT

Section 3.1Certain Duties and Responsibilities.

(a)The Rights Agent will not have any liability for any actions taken or not
taken in connection with this Agreement, except to the extent such liability
arises as a result of the willful misconduct, bad faith or gross negligence of
the Rights Agent (in each case as determined by a final non-appealable judgment
of court of competent jurisdiction). Notwithstanding anything in this Agreement
to the contrary, any liability of the Rights Agent under this Agreement will be
limited to the amount of annual fees paid by Aspire to the Rights Agent during
the twelve (12) months immediately preceding the event for which recovery from
the Rights Agent is being sought.  Anything to the contrary notwithstanding, in
no event will the Rights Agent be liable for special, punitive, indirect,
incidental or consequential loss or damages of any kind whatsoever (including,
without limitation, lost profits), even if the Rights Agent has been advised of
the likelihood of such loss or damages, and regardless of the form of action.

(b)The Rights Agent shall not have any duty or responsibility in the case of the
receipt of any written demand from any Holder with respect to any action or
default by any person or entity, including, without limiting the generality of
the foregoing, any duty or responsibility to initiate or attempt to initiate any
proceedings at law or otherwise or to make any demand upon Aspire or the
Company. The Rights Agent may (but shall not be required to) enforce all rights
of action under this Agreement and any related claim, action, suit, audit,
investigation or proceeding instituted by the Rights Agent may be brought in its
name as the Rights Agent and any recovery in connection therewith will be for
the proportionate benefit of all the Holders, as their respective rights or
interests may appear on the CVR Register.

10

 

 

 

 

--------------------------------------------------------------------------------

 

Section 3.2Certain Rights of Rights Agent.

(a)The Rights Agent undertakes to perform such duties and only such duties as
are specifically set forth in this Agreement, and no implied covenants or
obligations will be read into this Agreement against the Rights Agent.

(b)The Rights Agent may rely and will be protected by Aspire in acting or
refraining from acting upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order or other paper or
document believed by it in the absence of bad faith to be genuine and to have
been signed or presented by or on behalf of Aspire.

(c)Whenever the Rights Agent deems it desirable that a matter be proved or
established prior to taking or omitting any action hereunder, the Rights Agent
may (i) rely upon an Officer’s Certificate and (ii) incur no liability and be
held harmless by Aspire for or in respect of any action taken or omitted to be
taken by it under the provisions of this Agreement in reliance upon such
Officer’s Certificate.

(d)The Rights Agent may engage and consult with counsel of its selection, and
the advice or opinion of such counsel will, in the absence of bad faith, gross
negligence or willful misconduct (in each case, as determined by a final,
non-appealable judgment of a court of competent jurisdiction) on the part of the
Rights Agent, be full and complete authorization and protection in respect of
any action taken or not taken by the Rights Agent in reliance thereon.

(e)Any permissive rights of the Rights Agent hereunder will not be construed as
a duty.

(f)The Rights Agent will not be required to give any note or surety in respect
of the execution of its powers or otherwise under this Agreement.

(g)Aspire agrees to indemnify the Rights Agent for, and to hold the Rights Agent
harmless from and against, any loss, liability, damage, judgment, fine, penalty,
cost or expense (each, a “Loss”) suffered or incurred by the Rights Agent and
arising out of or in connection with the Rights Agent’s performance of its
obligations under this Agreement, including the reasonable and documented costs
and expenses of defending the Rights Agent against any claims, charges, demands,
actions or suits arising out of or in connection in connection with the
execution, acceptance, administration, exercise and performance of its duties
under this Agreement, including the costs and expenses of defending against any
claim of liability arising therefrom, directly or indirectly, or enforcing its
rights hereunder, except to the extent such Loss has been determined by a final
non-appealable decision of a court of competent jurisdiction to have resulted
from the Rights Agent’s gross negligence, bad faith or willful misconduct.

(h)In addition to the indemnification provided under Section 3.2(g), Aspire
agrees (i) to pay the fees of the Rights Agent in connection with the Rights
Agent’s performance of its obligations hereunder, as agreed upon in writing by
the Rights Agent and Aspire on or prior to the date of this Agreement, and (ii)
to reimburse the Rights Agent for all reasonable and documented out-of-pocket
expenses and other disbursements incurred in the preparation, delivery,
negotiation, amendment, administration and execution of this Agreement and the

11

 

 

 

 

--------------------------------------------------------------------------------

 

exercise and performance of its duties hereunder, including all Taxes (other
than income, receipt, franchise or similar Taxes) and governmental charges,
incurred by the Rights Agent in the performance of its obligations under this
Agreement, except that Aspire will have no obligation to pay the fees of the
Rights Agent or reimburse the Rights Agent for the fees of counsel in connection
with any lawsuit initiated by the Rights Agent on behalf of itself or the
Holders, except in the case of any suit enforcing the provisions of Section
2.4(a), Section 2.4(b) or Section 3.2(g), if Aspire is found by a court of
competent jurisdiction to be liable to the Rights Agent or the Holders, as
applicable in such suit.

(i)No provision of this Agreement shall require the Rights Agent to expend or
risk its own funds or otherwise incur any financial liability in the performance
of any of its duties hereunder or in the exercise of any of its rights or powers
if it believes that repayment of such funds or adequate indemnification against
such risk or liability is not reasonably assured to it.

(j)The Rights Agent will not be deemed to have knowledge of any event of which
it was supposed to receive notice hereunder but has not received written notice
of such event, and the Rights Agent will not incur any liability for failing to
take action in connection therewith, in each case, unless and until it has
received such notice in writing.

(k)Subject to applicable Law, (i) the Rights Agent and any shareholder,
affiliate, director, officer or employee of the Rights Agent may buy, sell or
deal in any securities of Aspire or become peculiarly interested in any
transaction in which Aspire may be interested, or contract with or lend money to
Aspire or otherwise act as fully and freely as though it were not the Rights
Agent under this Agreement, and (ii) nothing herein will preclude the Rights
Agent from acting in any other capacity for Aspire or for any other Person.

(l)The Rights Agent may execute and exercise any of the rights or powers hereby
vested in it or perform any duty hereunder either itself or by or through its
attorney or agents and the Rights Agent shall not be answerable or accountable
for any act, default, neglect or misconduct of any such attorney or agents or
for any loss to Aspire or the Company resulting from any such act, default,
neglect or misconduct, absent gross negligence, bad faith or willful misconduct
(each as determined by a final non-appealable judgment of a court of competent
jurisdiction) in the selection and continued employment thereof.

(m)Aspire shall perform, acknowledge and deliver or cause to be performed,
acknowledged and delivered all such further and other acts, documents,
instruments and assurances as may be reasonably required by the Rights Agent for
the carrying out or performing by the Rights Agent of the provisions of this
Agreement.

(n)The Rights Agent shall not be liable for or by reason of any of the
statements of fact or recitals contained in this Agreement (except its
countersignature thereof) or be required to verify the same, and all such
statements and recitals are and shall be deemed to have been made by Aspire
only.

(o) The Rights Agent shall act hereunder solely as agent for Aspire and shall
not assume any obligations or relationship of agency or trust with any of the
owners or holders of the

12

 

 

 

 

--------------------------------------------------------------------------------

 

CVRs.  The Rights Agent shall not have any duty or responsibility in the case of
the receipt of any written demand from any Holders with respect to any action or
default by Aspire, including, without limiting the generality of the foregoing,
any duty or responsibility to initiate or attempt to initiate any proceedings at
law or otherwise or to make any demand upon Aspire.

(p) The Rights Agent may rely on and be fully authorized and protected in acting
or failing to act upon (a) any guaranty of signature by an “eligible guarantor
institution” that is a member or participant in the Securities Transfer Agents
Medallion Program or other comparable “signature guarantee program” or insurance
program in addition to, or in substitution for, the foregoing; or (b) any law,
act, regulation or any interpretation of the same even though such law, act, or
regulation may thereafter have been altered, changed, amended or repealed.

(q) The Rights Agent shall not be liable or responsible for any failure of
Aspire to comply with any of its obligations relating to any registration
statement filed with the Securities and Exchange Commission or this Agreement,
including without limitation obligations under applicable regulation or law.

(r)The obligations of Aspire and the rights of the Rights Agent under this
Section 3.2, Section 3.1 and Section 2.4 shall survive the expiration of the
CVRs and the termination of this Agreement and the resignation, replacement or
removal of the Rights Agent.

Section 3.3Resignation and Removal; Appointment of Successor.

(a)The Rights Agent may resign at any time by written notice to Aspire. Any such
resignation notice shall specify the date on which such resignation will take
effect (which shall be at least thirty (30) days following the date that such
resignation notice is delivered), and such resignation will be effective on the
earlier of (x) the date so specified and (y) the appointment of a successor
Rights Agent.

(b)Aspire will have the right to remove the Rights Agent at any time by written
notice to the Rights Agent, specifying the date on which such removal will take
effect. Such notice will be given at least thirty (30) days prior to the date so
specified (or, if earlier, the appointment of the successor Rights Agent).

(c)If the Rights Agent resigns, is removed or becomes incapable of acting,
Aspire will promptly appoint a qualified successor Rights Agent. Notwithstanding
the foregoing, if Aspire fails to make such appointment within a period of
thirty (30) days after giving notice of such removal or after it has been
notified in writing of such resignation or incapacity by the resigning or
incapacitated Rights Agent, then the incumbent Rights Agent may apply to any
court of competent jurisdiction for the appointment of a new Rights Agent. The
successor Rights Agent so appointed will, upon its acceptance of such
appointment in accordance with this Section 3.3(c) and Section 3.4, become the
Rights Agent for all purposes hereunder.

(d)Aspire will give notice to the Holders of each resignation or removal of the
Rights Agent and each appointment of a successor Rights Agent in accordance with
Section 7.2.  Each notice will include the name and address of the successor
Rights Agent. If Aspire fails to send such notice within ten (10) Business Days
after acceptance of appointment by a

13

 

 

 

 

--------------------------------------------------------------------------------

 

successor Rights Agent, the successor Rights Agent will cause the notice to be
mailed at the expense of Aspire.

(e)Notwithstanding anything to the contrary in this Section 3.3, unless
consented to in writing by the Majority of Holders, Aspire will not appoint as a
successor Rights Agent any Person that is not a stock transfer agent of national
reputation or the corporate trust department of a commercial bank.  

(f)The Rights Agent will reasonably cooperate with Aspire and any successor
Rights Agent in connection with the transition of the duties and
responsibilities of the Rights Agent to the successor Rights Agent, including
the transfer of all relevant data, including the CVR Register, to the successor
Rights Agent, but such predecessor Rights Agent shall not be required to make
any additional expenditure or assume any additional liability in connection with
the foregoing.  

Section 3.4Acceptance of Appointment by Successor.

Every successor Rights Agent appointed hereunder will, at or prior to such
appointment, execute, acknowledge and deliver to Aspire and to the resigning or
removed Rights Agent an instrument accepting such appointment and a counterpart
of this Agreement, and such successor Rights Agent, without any further act,
deed or conveyance, will become vested with all the rights, powers, trusts and
duties of the Rights Agent; provided that upon the request of Aspire or the
successor Rights Agent, such resigning or removed Rights Agent will execute and
deliver an instrument transferring to such successor Rights Agent all the
rights, powers and trusts of such resigning or removed Rights Agent.

ARTICLE 4
COVENANTS

Section 4.1List of Holders.

Aspire will furnish or cause to be furnished to the Rights Agent, in such form
as Aspire receives from Aspire’s transfer agent (or other agent performing
similar services for Aspire), the names and addresses of the Holders within
fifteen (15) Business Days following the Closing Date.

Section 4.2CVR Committee; Efforts.

(a)The Parent Board has delegated, to a special committee of the Parent Board
comprised exclusively of the Parent Designees and Eric Dobmeier (the “Special
Committee”) the sole responsibility, authority and discretion during the
Disposition Period with respect to (i) managing the Potentially Transferable
Assets, and (ii) conducting any sale process (including engagement of advisors)
with respect to an Asset Disposition during the Disposition Period.  The Special
Committee shall also be empowered with the authority to authorize and direct any
officer of Aspire to negotiate, execute and deliver a definitive written
agreement with respect to an Asset Disposition (a “Sale Agreement”) in the name
and on behalf of Aspire; provided, however, that no Sale Agreement shall be
entered into without the approval of the Parent Board (such approval not to be
unreasonably withheld, conditioned or delayed).

14

 

 

 

 

--------------------------------------------------------------------------------

 

(b)The delegation of responsibility and authority to the Special Committee set
forth in Section 4.2(a) shall not be revoked or modified at any time during the
Disposition Period.  The Special Committee and the Parent Board shall not have
any liability to the Holders for any actions taken or not taken in connection
with the matters set forth herein. No provision of this Agreement shall require
the Special Committee or any members thereof to expend or risk its, his or her
own funds or otherwise incur any financial liability in the performance of any
duties hereunder or in the exercise of any rights or powers.

(c)The Holders shall be intended third-party beneficiaries of the provisions of
this Agreement and shall be entitled to specifically enforce the terms hereof;
provided, that under no circumstances shall the rights of Holders as third-party
beneficiaries pursuant to this Section 4 be enforceable by such Holders or any
other Person acting for or on their behalf other than the Special
Committee.  The Special Committee has the sole power and authority to act on
behalf of the Holders in enforcing any of their rights hereunder.

(d)During the Disposition Period, if and to the extent the Special Committee
authorizes the execution and delivery of a Sale Agreement, Aspire will, and will
cause its Subsidiaries to, use commercially reasonable efforts to effectuate the
Disposition of the Potentially Transferable Assets pursuant to such Sale
Agreement in accordance with its terms.  

(e)Except as set forth in Article 3, Section 4.2(a) and Section 4.2(b), none of
Aspire or any of its Subsidiaries shall have any obligation or liability
whatsoever to any Person relating to or in connection with any action, or
failure to act, with respect to the sale of the Potentially Transferable Assets.

(f)Following the Disposition Period, Aspire shall be permitted to take any
action in respect of the Potentially Transferable Assets in order to satisfy any
Wind-Down Costs associated with the termination and wind-down of the Potentially
Transferable Assets.

Section 4.3Prohibited Actions.

Unless approved by the Special Committee, Aspire shall not grant any lien,
security interest, pledge or similar interest in any Potentially Transferable
Assets or any CVR Proceeds.  

ARTICLE 5
AMENDMENTS

Section 5.1Amendments Without Consent of Holders or Rights Agent.

(a)Aspire, at any time and from time to time, may (without the consent of any
Person, other than the Rights Agent) enter into one or more amendments to this
Agreement for any of the following purposes, without the consent of any of the
Holders or the Rights Agent:

(i)to evidence the appointment of another Person as a successor Rights Agent and
the assumption by any successor Rights Agent of the covenants and obligations of
the Rights Agent herein in accordance with the provisions hereof;

15

 

 

 

 

--------------------------------------------------------------------------------

 

(ii)subject to Section 6.1, to evidence the succession of another person to
Aspire and the assumption of any such successor of the covenants of Aspire
outlined herein in a transaction contemplated by Section 6.1;

(iii)to add to the covenants of Aspire such further covenants, restrictions,
conditions or provisions for the protection and benefit of the Holders; provided
that in each case, such provisions shall not adversely affect the interests of
the Holders;

(iv)to cure any ambiguity, to correct or supplement any provision in this
Agreement that may be defective or inconsistent with any other provision in this
Agreement, or to make any other provisions with respect to matters or questions
arising under this Agreement; provided that in each case, such provisions shall
not adversely affect the interests of the Holders;

(v)as may be necessary or appropriate to ensure that CVRs are not subject to
registration under the U.S. Securities Act of 1933, as amended, or the U.S.
Securities Exchange Act of 1934, as amended and the rules and regulations made
thereunder, or any applicable state securities or “blue sky” laws;

(vi)as may be necessary or appropriate to ensure that Aspire is not required to
produce a prospectus or an admission document in order to comply with applicable
Law;

(vii)to cancel CVRs (i) in the event that any Holder has abandoned its rights in
accordance with Section 2.6, (ii) in order to give effect to the provisions of
Section 2.7 or (iii) following a transfer of such CVRs to Aspire or its
Affiliates in accordance with Section 2.2 or Section 2.3;

(viii)as may be necessary or appropriate to ensure that Aspire complies with
applicable Law; or

(ix)to effect any other amendment to this Agreement that would provide any
additional rights or benefits to the Holders or that does not adversely affect
the legal rights under this Agreement of any such Holder.

(b)Promptly after the execution by Aspire of any amendment pursuant to this
Section 5.1, Aspire will (or will cause the Rights Agent to) notify the Holders
in general terms of the substance of such amendment in accordance with Section
7.2.

Section 5.2Amendments with Consent of Holders.

(a)In addition to any amendments to this Agreement that may be made by Aspire
without the consent of any Holder or the Rights Agent pursuant to Section 5.1,
with the consent of the Majority of Holders, Aspire and the Rights Agent may
enter into one or more amendments to this Agreement for the purpose of adding,
eliminating or amending any provisions of this Agreement, even if such addition,
elimination or amendment is adverse to the interests of the Holders.

16

 

 

 

 

--------------------------------------------------------------------------------

 

(b)Promptly after the execution by Aspire and the Rights Agent of any amendment
pursuant to the provisions of this Section 5.2, Aspire will (or will cause the
Rights Agent to) notify the Holders in general terms of the substance of such
amendment in accordance with Section 7.2.

Section 5.3Effect of Amendments.

Upon the execution of any amendment under this Article 5, this Agreement will be
modified in accordance therewith, such amendment will form a part of this
Agreement for all purposes and every Holder will be bound thereby. Upon the
delivery of a certificate from an appropriate officer of Aspire which states
that the proposed supplement or amendment is in compliance with the terms of
this Section 5, the Rights Agent shall execute such supplement or
amendment.  Notwithstanding anything in this Agreement to the contrary, the
Rights Agent shall not be required to execute any supplement or amendment to
this Agreement that it has determined would adversely affect its own rights,
duties, obligations or immunities under this Agreement. No supplement or
amendment to this Agreement shall be effective unless duly executed by the
Rights Agent.

ARTICLE 6
CONSOLIDATION, MERGER, SALE OR CONVEYANCE

Section 6.1Aspire May Not Consolidate, Etc.

Aspire shall not consolidate with or merge into any other Person or convey,
transfer or lease its properties and assets substantially as an entirety to any
Person, unless:

(a)the Person formed by such consolidation or into which Aspire is merged or the
Person that acquires by conveyance or transfer, or that leases, the properties
and assets of Aspire substantially as an entirety (the “Surviving Person”) shall
expressly assume payment of amounts on all CVRs and the performance of every
duty and covenant of this Agreement on the part of Aspire to be performed or
observed; and

(b)Aspire has delivered to the Rights Agent an Officer’s Certificate, stating
that such consolidation, merger, conveyance, transfer or lease complies with
this Article 6 and that all conditions precedent herein provided for relating to
such transaction have been complied with.

Section 6.2Successor Substituted.

Upon any consolidation of or merger by Aspire with or into any other Person, or
any conveyance, transfer or lease of the properties and assets substantially as
an entirety to any Person in accordance with Section 6.1, the Surviving Person
shall succeed to, and be substituted for, and may exercise every right and power
of, and shall assume all of the obligations of Aspire under this Agreement with
the same effect as if the Surviving Person had been named as Aspire herein.

17

 

 

 

 

--------------------------------------------------------------------------------

 

ARTICLE 7
MISCELLANEOUS

Section 7.1Notices to Rights Agent and to Aspire.

All notices, requests and other communications (each, a “Notice”) to any party
hereunder shall be in writing. Such Notice shall be deemed given (a) on the date
of delivery, if delivered in person, by Fedex or other internationally
recognized overnight courier service or, (except with respect to any Person
other than the Rights Agent), by e-mail (upon confirmation of receipt) prior to
5:00 p.m. in the time zone of the receiving party or on the next Business Day,
if delivered after 5:00 p.m. in the time zone of the receiving party or (b) on
the first Business Day following the date of dispatch, if delivered by FedEx or
by other internationally recognized overnight courier service (upon proof of
delivery), addressed as follows:

if to the Rights Agent, to:

Computershare Trust Company, N.A.

150 Royall Street

Canton, MA 02021

 

if to Aspire, to:

Chinook Therapeutics, Inc.

1600 Fairview Avenue East, Suite 100

Seattle, WA 98102

Attention: Eric Dobmeier

 

with a copy, which shall not constitute notice, to:

 

Fenwick & West LLP

1191 2nd Ave.

Seattle, Washington 98101

Attention: Effie Toshav, Ethan Skerry

 

or to such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto.

Section 7.2Notice to Holders.

All Notices required to be given to the Holders will be given (unless otherwise
herein expressly provided) in writing and mailed, first-class postage prepaid,
to each Holder at such Holder’s address as set forth in the CVR Register, not
later than the latest date, and not earlier than the earliest date, prescribed
for the sending of such Notice, if any, and will be deemed given on the date of
mailing. In any case where notice to the Holders is given by mail, neither the
failure to mail such Notice, nor any defect in any Notice so mailed, to any
particular Holder will affect the sufficiency of such Notice with respect to
other Holders.

18

 

 

 

 

--------------------------------------------------------------------------------

 

Section 7.3Entire Agreement.

As between Aspire and the Rights Agent, this Agreement constitutes the entire
agreement between the parties with respect to the subject matter of this
Agreement, notwithstanding the reference to any other agreement herein, and
supersedes all prior agreements and understandings, both written and oral, among
or between any of the parties with respect to the subject matter of this
Agreement.

Section 7.4Merger or Consolidation or Change of Name of Rights Agent.

Any Person into which the Rights Agent or any successor Rights Agent may be
merged or with which it may be consolidated, or Person resulting from any merger
or consolidation to which the Rights Agent or any successor Rights Agent shall
be a party, or any Person succeeding to the stock transfer or other shareholder
services business of the Rights Agent or any successor Rights Agent, shall be
the successor to the Rights Agent under this Agreement without the execution or
filing of any paper or any further act on the part of any of the parties hereto,
provided that such Person would be eligible for appointment as a successor
Rights Agent under the provisions of Section 3.3.  The purchase of all or
substantially all of the Rights Agent’s assets employed in the performance of
transfer agent activities shall be deemed a merger or consolidation for purposes
of this Section 7.4.

Section 7.5Successors and Assigns.

This Agreement will be binding upon, and will be enforceable by and inure solely
to the benefit of, the Holders, Aspire and the Rights Agent and their respective
successors and assigns. Except for assignments pursuant to Section 7.4, the
Rights Agent may not assign this Agreement without Aspire’s prior written
consent. Subject to Section 5.1(a)(ii) and Article 6 hereof, Aspire may assign,
in its sole discretion and without the consent of any other party, any or all of
its rights, interests and obligations hereunder to one or more of its Affiliates
or to any Person with whom Aspire is merged or consolidated, or any entity
resulting from any merger or consolidation to which Aspire shall be a party
(each, an “Assignee”); provided, however, that in connection with any assignment
to an Assignee, Aspire shall agree to remain liable for the performance by
Aspire of its obligations hereunder (to the extent Aspire exists following such
assignment). Aspire or an Assignee may not otherwise assign this Agreement
without the prior consent of the Majority of Holders. Any attempted assignment
of this Agreement in violation of this Section 7.5 will be void ab initio and of
no effect.

Section 7.6Benefits of Agreement; Action by Majority of Holders.

Nothing in this Agreement, express or implied, will give to any Person (other
than Aspire, the Rights Agent, the Holders and their respective permitted
successors and assigns hereunder) any benefit or any legal or equitable right,
remedy or claim under this Agreement or under any covenant or provision herein
contained, all such covenants and provisions being for the sole benefit of
Aspire, the Rights Agent, the Holders and their permitted successors and
assigns. The Holders will have no rights hereunder except as are expressly set
forth herein. Except for the rights of the Rights Agent set forth herein, the
Majority of Holders will have the sole right, on behalf of all Holders, by
virtue of or under any provision of this Agreement, to

19

 

 

 

 

--------------------------------------------------------------------------------

 

institute any action or proceeding at law or in equity with respect to this
Agreement, and no individual Holder or other group of Holders will be entitled
to exercise such rights.

Section 7.7Governing Law.

This Agreement and the CVRs will be governed by, and construed in accordance
with, the laws of the State of Delaware without regard to the conflicts of law
rules of such state.

Section 7.8Jurisdiction.

In any action or proceeding between any of the parties hereto arising out of or
relating to this Agreement or any of the transactions contemplated hereby, each
of the parties hereto: (a) irrevocably and unconditionally consents and submits
to the exclusive jurisdiction and venue of the Chancery Court of the State of
Delaware, County of New Castle, or, if under applicable Law exclusive
jurisdiction is vested in the Federal courts, the United States District Court
for the District of Delaware (and appellate courts thereof); (b) agrees that all
claims in respect of such action or proceeding shall be heard and determined
exclusively in accordance with clause (a) of this Section 7.8; (c) waives any
objection to laying venue in any such action or proceeding in such courts; (d)
waives any objection that such courts are an inconvenient forum or do not have
jurisdiction over any Party; and (e) agrees that service of process upon such
Party in any such action or proceeding shall be effective if notice is given in
accordance with ‎Section 7.1 or Section 7.2 of this Agreement.

Section 7.9WAIVER OF JURY TRIAL.

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT
(I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) EACH PARTY UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATION OF THIS WAIVER, (III) EACH PARTY MAKES THIS
WAIVER VOLUNTARILY, AND (IV) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 7.9.

Section 7.10Severability Clause.

In the event that any provision of this Agreement, or the application of any
such provision to any Person or set of circumstances, is for any reason
determined to be invalid, unlawful, void or unenforceable to any extent, the
remainder of this Agreement, and the application of such provision to Persons or
circumstances other than those as to which it is determined to be invalid,
unlawful, void or unenforceable, will not be impaired or otherwise affected and
will continue to be valid and enforceable to the fullest extent permitted by
applicable Law. Upon such a determination, the parties hereto will negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a

20

 

 

 

 

--------------------------------------------------------------------------------

 

mutually acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible; provided,
however, that if an excluded provision shall affect the rights, immunities,
liabilities, duties or obligations of the Rights Agent, the Rights Agent shall
be entitled to resign immediately upon written notice to Aspire.

Section 7.11Counterparts; Effectiveness.

This Agreement may be signed in any number of counterparts, each of which will
be deemed an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument. This Agreement or any counterpart may be
executed and delivered by facsimile copies or delivered by electronic
communications by portable document format (.pdf), each of which shall be deemed
an original. This Agreement will become effective when each party hereto will
have received a counterpart hereof signed by the other party hereto. Until and
unless each party has received a counterpart hereof signed by the other party
hereto, this Agreement will have no effect and no party will have any right or
obligation hereunder (whether by virtue of any oral or written agreement or any
other communication).

Section 7.12Termination.

This Agreement will automatically terminate and be of no further force or effect
and, except as provided in Section 3.2, the parties hereto will have no further
liability hereunder, and the CVRs will expire without any consideration or
compensation therefor, upon the expiration of the CVR Period. The termination of
this Agreement will not affect or limit the right of Holders to receive the CVR
Payments under Section 2.4 to the extent earned prior to the termination of this
Agreement, and the provisions applicable thereto will survive the expiration or
termination of this Agreement.

Section 7.13Force Majeure.

Notwithstanding anything to the contrary contained herein, none of the Rights
Agent, Aspire or any of its Subsidiaries (except as it relates to the
obligations of the Company under Article 3) will be liable for any delays or
failures in performance resulting from acts beyond its reasonable control
including acts of God, pandemics (including COVID-19), terrorist acts, shortage
of supply, breakdowns or malfunctions, interruptions or malfunctions of computer
facilities, or loss of data due to power failures or mechanical difficulties
with information storage or retrieval systems, labor difficulties, war or civil
unrest.  

Section 7.14Construction.

(a)For purposes of this Agreement, whenever the context requires: singular terms
will include the plural, and vice versa; the masculine gender will include the
feminine and neuter genders; the feminine gender will include the masculine and
neuter genders; and the neuter gender will include the masculine and feminine
genders.

(b)As used in this Agreement, the words “include” and “including,” and
variations thereof, will not be deemed to be terms of limitation, but rather
will be deemed to be followed by the words “without limitation.”

21

 

 

 

 

--------------------------------------------------------------------------------

 

(c)The headings contained in this Agreement are for convenience of reference
only, will not be deemed to be a part of this Agreement and will not be referred
to in connection with the construction or interpretation of this Agreement.

(d)Any reference in this Agreement to a date or time shall be deemed to be such
date or time in New York City, United States, unless otherwise specified. The
parties hereto and Aspire have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and Aspire and no presumption or burden of proof shall arise
favoring or disfavoring any Person by virtue of the authorship of any provision
of this Agreement.

(e)All references herein to “$” are to United States Dollars.

[Remainder of page intentionally left blank]

 

22

 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
as of the day and year first above written.

           ADURO BIOTECH, INC.

 

 

 

By:  /s/ Stephen T. Isaacs
Name: Stephen T. Isaacs

Title: President and Chief Executive Officer

 

 

 

COMPUTERSHARE TRUST COMPANY, N.A.

 

 

 

By:  /s/ Collin Ekeogu
Name: Collin Ekeogu

Title: Manager, Corporate Action

 

 

 